UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        4/19/2019
TRUSTEES OF THE NEW YORK CITY                             :
DISTRICT COUNCIL OF CARPENTERS                            :
PENSION FUND, WELFARE FUND,                               :
ANNUITY FUND, AND APPRENTICESHIP, :                              17-CV-5256 (VSB)
JOURNEYMAN, RETRAINING,                                   :
EDUCATIONAL AND INDUSTRY FUND, :                                       ORDER
et al.,                                                   :
                                                          :
                                        Petitioners, :
                                                          :
                      -v-                                 :
                                                          :
THE ESPINOSA GROUP, INC.,                                 :
                                                          :
                                        Respondent. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On July 12, 2017, Petitioners Trustees Of The New York City District Council Of

Carpenters Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman

Retraining, Educational and Industry Fund; Trustees Of The New York City Carpenters Relief

and Charity Fund; The New York City and Vicinity Carpenters Labor-Management Corporation;

and the New York City District Council of Carpenters initiated this action by filing the petition

to confirm arbitration (“Petition”). (Doc. 1.) A copy of the Petition was served on Respondent

The Espinosa Group, Inc. on July 24, 2017, (Doc. 7), but Defendant failed to answer or respond

to the Petition, or otherwise appear in the action. On September 28, 2017, I entered an order

stating that if Respondent did not file a notice of appearance and response to the Petition by

October 12, 2017, I would consider the Petition unopposed. (Doc. 9.) Petitioners served a copy

of that order on Respondent on September 29, 2017, (Doc. 10), but Respondent did not appear in
the case or respond to the petition or request an extension of the deadline to appear or respond.

On October 20, 2017, I referred the case to Magistrate Judge Debra C. Freeman for a Report and

Recommendation on the unopposed Petition. (Doc. 11.)

       On October 16, 2018, Judge Freeman issued a Report and Recommendation

recommending that I enter judgment affirming the arbitration award and that I grant Petitioners’

application for the attorneys’ fees and costs they incurred in pursuing their claims in court (with

a reduction in fees sought) and for post-judgment interest. (Doc. 12.) Specifically, the Report

and Recommendation recommended that I enter final judgment in Petitioners’ favor in the

amount of: (1) $99,0436.75 (the amount of the arbitration award); pre-judgment interest on

$99,046.75 at the rate of 5.75 percent (as set forth in the arbitration award) from May 3, 2017,

the date of the arbitration award, to the date of entry of judgment, as calculated by the Clerk of

Court; and (3) $3,120.00 in attorneys’ fees and costs incurred in this action. (Id. at 15.) No

objections have been filed and the deadline for objections has passed. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b).

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “To accept the report

and recommendation of a magistrate, to which no timely objection has been made, a district

court need only satisfy itself that there is no clear error on the face of the record.” Nelson v.

Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985); see Braunstein v. Barber, No. 06 Civ.

5978(CS)(GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009) (explaining that a “district

court may adopt those portions of a report and recommendation to which no objections have

been made, as long as no clear error is apparent from the face of the record”).

       I have reviewed the Report and Recommendation for clear error and find none.
Accordingly, I hereby ADOPT the Report and Recommendation, (Doc. 20), in its entirety. The

Clerk of Court is respectfully directed to enter judgment accordingly and close the case.

       SO ORDERED.

Dated: April 19, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
